DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 08 August 2022 have been fully considered but they are not persuasive.
Regarding the rejection of claim 6 under 35 USC § 112(a), Applicant’s amendment has overcome this rejection.
Regarding the rejection of claims 1-6, 9-12, 14-15, 17-18, and 33-35 under 35 USC § 112(b), Applicant argues that the instant amendment overcomes this rejection.  Examiner disagrees.  Applicant has amended claim 1 to recite “establishing a high-pressure state… based at least in part on a signal associated with the washing machine.”  However, such recitation fails to clarify what signal is being used to establish said state.  Is this a signal from a sensing device?  Or a programmed controller?  Or the users themselves?  The claim still lacks a source of the claimed signal, and merely reciting the signal being “associated with the washing machine” provides little if any further limitation to the claim as the establishing step performed in the washing machine manifestly is “associated” with the washing machine.  As previously noted, the previous amendment of claim 1 from “pressure signal” to the broader “signal” raises further indefinite issue as it is unclear what type of “signal” is relied upon for establishing the claimed high-pressure state.
Regarding the “first aspect” issue and rejection thereof, Applicant has neither amended the claim nor argued against the rejection.  Accordingly, this rejection is maintained for reasons of record.
Regarding claim 2, Applicant corrects the antecedent basis issue but further raises indefinite issues by reciting a continuous high-pressure state being “achievable by the method”.  It is unclear how this recitation further limits the method of claim 1.  What is the active method step being performed?  Is this merely an intended use recitation of such state merely being “achievable” but not actually being “achieved” by the method?  
Regarding claims 8, 11-12, and 33-34, Applicant’s amendment has overcome these rejections.
Regarding the rejection of claims 1-5, 9, 11-12, 15,17-18, and 33-35 under 35 USC § 103 as being unpatentable over BACK in view of SCHEPER or GERLACH, Applicant argues that BACK is directed to cleaning in clothes washers, SCHEPER is directed to treating, cleaning or refreshing fabric articles and appears to relate to dry cleaning, and GERLACH is directed to a dispensing device in combination with a clothes dryer to treat fabric.  Despite Applicant’s admission that each of BACK, SCHEPER, and GERLACH are directed to fluid treatment of textiles, Applicant alleges that the references are “disparate technologies having no unifying technical field.”  This is PATENTLY FALSE given the fact that EACH of the cited references are directed to laundry textile treatment with fluids with current CPC classification under D06F.  
In response to applicant's argument that the references are not in a unifying technical, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In the instant case, one skilled in the art would have readily searched the related fields of textile treatment of fluids under the CPC classification of D06F.  Moreover, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant further alleges Examiner has used impermissible hindsight reasoning for the combination, despite all of the reference being related in the same technical field of laundry textile treatment with fluids.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In the instant case, BACK clearly teaches use of a pump “as in common operation of domestic or commercial washing machines” in col. 6, ll. 43-45.  While BACK does not express disclose use of a diaphragm pump, it is known in the laundry textile treatment of fluids to apply conventionally known pumps to move pressurized fluids, such as a diaphragm pump, as readily evidenced by SCHEPER at ¶ [0077] and GERLACH at ¶ [0080].
Therefore, the position is taken that it would have been obvious to one having ordinary skill in the art at the time of effective filing to substitute the pump type of BACK with any conventional type pump, such as the diaphragm pump taught in SCHEPER or GERLACH, to yield the predictable results of pressurized fluid flow in a washing machine.
Moreover, because both BACK and SCHEPER/GERLACH teach moving washing machine fluid using pressure from pumps, it would have been obvious to one skilled in the art to substitute one known pump configuration for the other to achieve the predictable result of moving pressurized fluid in a washing machine.
Accordingly, the rejection over BACK in view of SCHEPER or GERLACH is maintained for reasons of record.
Applicant further argues against GIRONDI for claims 1 and 11.  However, GIRONDI is cited as a secondary reference in a rejection of claims 6 and 14.  Since no further arguments are directed to the features of claims 6 and 14 in view of GIRONDI, this rejection is maintained for reasons of record.
In conclusion, Applicant’s arguments attacking the references individually are not persuasive for reasons of record.  Moreover, Applicant is wholly silent with respect to any patentability arguments pointing out how or why the claims serve to patentably distinguish over the cited reference, and no patentable distinction is readily apparent based on the current record.  Thus, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 9-12, 14-15, 17-18, and 33-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In amended claim 1, it is unclear what is meant by establishing the continuous high-pressure state “based at least in part on a signal associated with the washing machine”.  Is this a signal from a sensing device?  Or a programmed controller?  Or the users themselves?  The claim lacks a source of the claimed signal.  Clarification and correction is required.  It is further noted that the previous amendment of claim 1 from “pressure signal” to the broader “signal” raises further indefinite issue as it is unclear what type of “signal” is relied upon for establishing the claimed high-pressure state.
In claim 1, the recitation “wherein the amount is based at least in part on a first aspect of the pumping device and/or the microparticulate filtration system” is indefinite because it is unclear what Applicant intends.  The recitation being “based” on “a first aspect” remains vague and indefinite, and does not particular point out and distinctly claim the invention.  Applicant’s amendment to clarify the “first aspect” being “pressure and/or flow rate” is noted, however, this still does not clarify what active step of the method is being claimed.  The claim now basically recites that an amount of fluid is based on a pressure and/or flow rate, however, this appears to be more of a characteristic of the fluid rather than an active step in the claimed filtering method.  It is not understood what basing the amount of fluid on a pressure and/or flow rate achieves with respect to directing fluid through a filter.
Is this amount of liquid based on a sensor, inputted signal, or other source?  What “aspect” of the pumping device and/or filtration system is being used in this active method step?  What is the purpose of the “threshold”, is there a result affected by achieving said threshold?  Clarification and correction is required.  Isn’t an amount of fluid generally relative to the pressure and/or flow rate of a system?  What does this have to do with the active step of filtering?  Clarification and correction are required.
Claim 2 recites the limitation "a continuous high-pressure state achievable by the method" in lines 1-2.  How does a continuous high-pressure state with the intended use of being “achievable” by the claimed method further limit the method in terms of an active method step?  What active step performs this “state” in the claimed method?  This recitation appears to simply be a statement than an active method step in the claimed method.  Clarification and correction are required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-5, 9, 11-12, 15, 17-18, and 33-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,868,937 to BACK et al. (“BACK”) in view of US 2005/0183208 to SCHEPER et al. (“SCHEPER”) or US 2004/0025368 to GERLACH et al. (“GERLACH”).
Regarding claims 1-5, 9, 11-12, 15, and 17-18, BACK (in Figs. 1, 6, and associated text) discloses a method for filtering microplastics from liquid effluent of a washing machine having an outer tub (note clothes washer in Figs. 1 and 6, which may be a conventional top loaded or front loaded washer which inherently includes an outer tub; also note washing of synthetic fiber laundry in col. 6, ll. 29-31, which is a source of microplastics in washing machines), the method compromising:
collecting the liquid effluent comprising water from the output of the outer tub of the washing machine (see step 4 in col. 6; note water effluent pumped from pump 5 into collecting vessel 3); 
establishing a high-pressure state to at least a portion of collected liquid effluent by a pumping device, based at least in part on a signal associated with the washing machine (note pumps 5 and 1 establish high-pressure to microfilters 6 and 2); and
directing an amount of high-pressure liquid effluent by a pumping device having a diaphragm construction (see use of pump “as in common operation of domestic or commercial washing machines” in col. 6, ll. 43-45) through a microparticulate filtration system (6 or 2 above) that is effective for filtration of microplastics (note the microparticulate filtration of BACK would readily filter microplastics), wherein the amount is based at least in part on a first aspect of the pumping device and/or the microparticulate filtration system the first aspect selected from pressure and/or flow rate of the device or system, thereby filtering microplastics from the liquid effluent of the washing machine (note that given the indefinite issues above, an “amount” of high-pressure liquid effluent in BACK to filter the liquid effluent being filtered, and said threshold amount based on the microparticulate filtration system of BACK in order to function as designed; also note the filtration system performance based on type of filter membrane and operating parameters such as “flow rates and pressures” at col. 7, ll. 18-22),
wherein a continuous high-pressure state achievable by the method is at least about 3.2 psi, wherein the high-pressure state is no greater than about 40 psi (note “achievable by the method” connotates an intended use recitation not afforded patentable weight, the apparatus of BACK being fully capable of such pressure given filtration pressures of about 10-20 psi in col. 3, ll. 37-42 and 5-10 psi in col. 7, ll. 12-15),
wherein the washing machine comprises the pumping device (see pumping device 5 in Fig. 1),
wherein the pumping device is separate from the washing machine (see pump 1 in Fig. 1),
wherein microplastics from collected liquid effluent are separated and removed by the microparticulate filtration system (note the filtering is optional given the optional filter; also note removal of particulates greater than 25 microns in col. 7, ll. 39-50),
wherein flow of the collected liquid effluent is regulated by a management system comprising a relay (note various valves/supply lines in Fig. 1, which read on a management system for regulating; also note electronic controls in col. 7, ll. 51-62),
comprising using a management system that directs collected liquid effluent from an accumulation device, raising the collected liquid effluent to a continuous high-pressure state, and directing the high-pressure pressure state liquid effluent through the microparticulate filtration system (note valve 4 and associated lines to filter 2 from pump 1 and accumulation device 3; also note previous teaching of pressure for the system; also note control via electronic control sin col. 7, ll. 51-62),
the collected liquid state fluid has a specific pressure or flow rate value is determined based at least in part on a second aspect of the pumping device that is optionally of a pumping system and/or the microparticulate filtration system, the second aspect of the pumping device selected from pressure and/or flow rate of the device or system that is not selected in the first aspect (note “optionally” is alternative language for of a pumping system or microparticulate filtration system; also note electronic controls of valves and pump in col, 7, ll. 52-64),
wherein an accumulation device (3 or 15) is provided that includes an accumulator tank or the outer tub,
wherein the method involves storing at least a measured portion of the liquid effluent, while delaying the liquid effluent from leaving an accumulation device (note operation of various valves for supplying and draining accumulation device 3 or 15, which reads on storing and delaying liquid effluent as claimed),
wherein the collected liquid effluent is collected by-way-of a hose or other hollow transport device (note various hollow supply lines in Figs. 1 and 6),
wherein microplastics within the washing machine's liquid effluent discharge are collected and removed from the liquid effluent by a filtration system (manifestly, washing of synthetic laundry produces microplastics, and the recirculation of the liquid effluent through the microfilter(s) of BACK effectively collect and remove such particulates from the liquid effluent).
BACK discloses the claimed invention including directing high-pressure liquid by a pumping device through a microparticulate filtration system as claimed.  BACK further teaches the use of a pump “as in common operation of domestic or commercial washing machines” in col. 6, ll. 43-45, but BACK does not expressly disclose the use of a diaphragm pump.  However, it is old and known in the washing machine art to apply conventionally known pumps to move pressurized fluids, such as a diaphragm pump.  For instance, SCHEPER teaches various types of pumps usable of pumping fluid, such as diaphragm pumps (SCHEPER at ¶ [0077]).  GERLACH also teaches pressurized fluid through via conventional pumps such as a diaphragm pump (GERLACH at ¶ [0080].
Therefore, the position is taken that it would have been obvious to one having ordinary skill in the art at the time of effective filing to substitute the pump type of BACK with any conventional type pump, such as the diaphragm pump taught in SCHEPER or GERLACH, to yield the predictable results of pressurized fluid flow in a washing machine.
Moreover, because both BACK and SCHEPER/GERLACH teach moving washing machine fluid using pressure from pumps, it would have been obvious to one skilled in the art to substitute one known pump configuration for the other to achieve the predictable result of moving pressurized fluid in a washing machine.
Regarding claims 33-34, these features are intended use recitations “capable” of performing recited functions, and the position is taken that the microfiltration system of BACK is fully capable of performing the recited intended use recitations.
Regarding claim 35, the position is taken that the filters of BACK are implicitly/inherently replaceable otherwise the entire microfiltration system would be incapable of functioning as designed.  Note also the use of filtration cartridges in col. 7, ll. 23-50, which manifestly are capable of being replaced or otherwise the entire system would cease to function upon clogging of the filtration system.  One skilled in the art readily understands that filters are generally replaceable during conventional maintenance of such apparatus.

Claims 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over BACK in view of SCHEPER or GERLACH, as applied to claims 1 and 11 above, and further in view of US 2022/0008845 to GIRONDI.
BACK, SCHEPER, and GERLACH, supra, disclose the claimed invention including collecting liquid effluent to be microfiltered.  BACK discloses measurements to determine parameters of the liquid effluent but does not expressly disclose use of a sensor device for measuring or detecting such parameters.  GIRONDI teaches an art-related filter system in which a pressure sensor 80 is used to measure water pressure in the filtration or management system to monitor pressures of the system and determine whether the filter needs replacing (see GIRONDI at ¶ [0070]).  
Therefore, the position is taken that it would have been obvious at the time of effective filing to provide the filtration system of BACK in view of SCHEPER or GERLACH with a pressure sensor, as taught in GIRONDI, to yield the predictable results of monitoring pressure/volume in a microparticulate filtration system to determine a clogged filter.  It is noted that in light of the new matter rejection, the claim is construed to read on a pressure sensor as described in Applicant’s original disclosure as filed, which one having ordinary skill in the art would readily be able to calculate a flow amount based on a pressure measurement (such being generally within the knowledge and skill of one having ordinary skill in the art).
Regarding claim 14, BACK teaches the configuration the filtration system resides at least partially outside the washing machine.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over BACK in view of SCHEPER or GERLACH, as applied to claim 1, and further in view of US 2020/0248351 to MONSRUD et al. (“MONSRUD”).
The combination of BACK and SCHEPER or GERLACH, supra, disclose the claimed invention including controlling collected liquid effluent to a diaphragm pump by regulating a management (control) system, but none of the cited reference recite use of a relay.  However, it is old and known to apply relays to pump control systems in the washing machine art to control pump operations and other advantages, such as energy-saving features (see ¶ [0024] of MONSRUD).
Therefore, the position is taken that it would have been obvious at the time of effective filing to provide the pump management system of BACK in view of SCHEPER or GERLACH with a relay, as taught in GIRONDI, to yield the predictable results of controlling a pump operation or for energy-saving purposes. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L PERRIN whose telephone number is (571)272-1305. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael E. Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Joseph L. Perrin, Ph.D.
Primary Examiner
Art Unit 1711



/Joseph L. Perrin/Primary Examiner, Art Unit 1711